OFFICE   OFTHE   ATTORNEY    GENERAL    OFIEXAS
                             AUSTIN




EionorablaTon L. I?artloy
crimine1 District r*ttoraeg
Edinburg, Texas




                                                nse to   it   he
                                             aollootor a
                                            ,or bank oheok in



an opinion upon
                                      dooa not reside




                              krticle 2961 Vernon'8 Civil Btst-
utes                                we believe controlli 7 of the
ZEA~O8                             y for u poll tilxreoePpt.
               *IIfttm taxpayer does not rcslde in a
          city of ten thouasnd inhubitnnts or more,
          his poll tax aust either be priidby hizlin
          person or by soz~eone d.uLyauthorized by
Honorable To5 L. Hartley, Page 2



          hin :n writinS to pay the same, and to
          furnish the collector the information
          necessary to fill out the blanks in the
          poll tax receipt. Such authority and
          informationmust be s&ned by ths party
          who owes the poll tax, and must be de-
          posited with the tax collector end filed
          and preservedby him."
          Article 2803, Vernon's Civil Statutes of the State
of Texas, provides that when the poll tax is paid by an agent,
the tax receipt shall not be delivered to the agent, but shall
be sent by mail to the taxpayer, or kept and delivered to the
taxpayer in person by the tax c,olloctor.
          Viehave consideredthe case of Kallis v. Williams,
110 s. i;'.
          785, (1908 T. C. .A.Galveston),to which you refer,
asholding "The right of suffrage conferred by the Constitution
does not depend upon the payment of his poll tax *in person'
by the voter." Upon en examinationof this case we have con-
cluded that while it is in line with several authorltieo hold-
ing that if a poll tax is issued irregularly it will not operate
to disfranchisethe voter, however, the principle is not to be
oonstrued, in our opinion, as authority for o tax collector to
issue a poll tar other than as provided by statute. The court
in this case said:
              "The statute upon the subject directs
         that the voter shell pay the tax in person,
         or give a written order therefor; but it does
         not provide that a failure to obtain his re-
         ceipt in the manner directed by the statute
         will disfranchisethe voter."
          The case of Parker v. Busby, e.tal, (T. C. A. Galves-
ton, 1914), 170 S. X. 1042, was a vindamus proceeding to require
the tax collector of Uardin County to issue a poll tax receipt
both to parties vihohad tendered the tax by agents holding duly
written authority and to parties who had nade applicationfor
their poll tax receipts by mail. Note that it does not appear
that the parties making application by mail did so pursuant to
assessmentsagainst them.
              "%e think it is only necessary to add
         that the law does not provide for the pay-.
         ment by a taxpayer of his poll taxes through
         mail and that the plaintfffs * *.* who
         52ht   to make payment end obtain their poll
         tax receipts in this way, have no right to
Honorable ToinL. Hartley, Page 3


             cor&pelthe collector to issue receipts
             to the= * i dl:

          From the fore&oin;,it is our oginion thet pursuant
to Article 2961, an applicaut for a poll tas receipt Eust
n608soarily furnish the CoLlector the isformtion necessary
to fill out the blanks in the poll tar receipt, along with
the money, either (1) in person or (2) by a duly authorized
person authorized in writing to aot a3 agent for hi:l.
            tienOV1 consider Article 2963 as it bears upon this
question.    It reads in part n5 follows:
                 When in cases pemitted by this
            Title, the tax is paid by an agent, the
            tax receipt shall not be delivered to
            such agent, but shall be sent by nail
            to the taxpayer or kept and delivered to
            him in person by the Tax Collector.
             h'herea property taxpayer residir&
             either within or without a city of ten
             thousand inhabitantsor more, hss a poll
            .tnxassessed against bin or his wife or
            'both,he my, at the senietine that he
             pays his property tax by bank check or
             noney order, also pay ,thepoll tax of
            .himselfand wife, or either, and in the
             saineway, nnd it shall be the duty of
             the Tax Collector in suoh cases, to zmi.1
             such poll tax receipts, together with
             the property tax receipt to such property
             taxpayer. Zxaxption certificatesshall
             be mailed in like ‘mnner, with the proper-
             ty tax receipt upon the paynent of proper-
             ty taxes."
          The first sentence undoubtedly refers to Article 2961,
and requires that in instances v;hsrethe poll tax is tendered
by an agent, the receipt must be IiUil8dto the tax payer. The
r8minder of the paragraph of said article deals, viebelieve,
with a third x&hod of tendering applicationsfor poll taxes.
Namely where a taxpayer "has a poll tax assessed against him
                                  a'saxe tize that he Pays his
or his wife or both, he may, at th,
property tax by bank check or noney zrteEI,al.;:W; ~~h&P;C&
tax of himelf and wife, or eitb?r,
measure to imply that the taxpayer my a&Y    by zmi: for a Poll
tax reoeipt provided he has been assessed for the ~011 tax and
Honorable Tom L. Hartley, Page 4


tenders his bank check or noney or&r in paymnt of sAid ho11
tax at the Sue time that he pays his property tax. It is cei-
tain that a taxpayer may >ay his property tax by mail. He may
by authority.ofthe above statute also pay his poll tax in the
SC&ISWCSY, that is by ‘mail,proiridedhe ~onplie~ viiththe other
provisions of Article 2963 and pays his ?ro>erty tax in that
manner and.2t the same time. Too, there is good reason for the
exception,for in consideringthe purpose of the statutes to
prevent fraudulent and improper issuance of poll tax receipts,
such evils are for practical purposes avoided when the receipts
are fssued on applicationsreceived (with money order or bank
check) pursuant to specific assessments. Only property oitners
may pay their poll taxes in this manner. Obviously persons il-
legally seeking the issuunco of tax receipts meet %ith the prac-
tical difficulty,  under thij method, of having'to pay at the
same time a property tax, which of course they will not do ex-
cept where paying their own. Further.,in such instances the tax
collector is unuer a duty "to mail such poll tax receipts, to-
gether with the property tax receipt to such property taxpayer."
It would be a needless require:.lentfor the collectorto mail the
receipts, if the taxpsyar had tendered the tax in person. ;In-
doubtedly the LegislaturecontemIAatea in such instances,a ten-
der by mail. The taxauyer, it is to be noted, must, pursuant to
Article 2965, tender all the information therein called for to
enable the collector to make out a poll tax pecsipt.
          At this saint it is necessary to consider a for‘mer
opinion of this department rendered on February 13, 1931, by
Everett B. Johnson, Assistant Attorney General. Article 2963
was construed to provide that the tax collector.mayissue tax
receipts in all instances of applicationsby mail. It reeds in
part as follows:
              "?/hi18the foregoing article refers to a
         poll tax that hat?been assessed cgcinst a per-
         son, we do not think that an assessment is
         necessary in order to allow the payment thereof
         by mail."
          The above stated opinion was directed primarily to
                      -"ion involved is whether or not the tax
"the real and only quetiU
collector can issue a 1930 voting poll tax receipt after Jnn-
uary 31, 193.1." In that instance the money for the poll tax
had been directed to tha tax collector teforc the final date of
January 31, tut the tax collector had failed to issue the re-
ceipt vfithinor by that time. The opinion holds thot inasmuch
as the money and applicationfor the l?olltax receipt was re-
ceived within the prescribed stntutory time limit the tax col-
Honorable Tom L. Hartley',Page 5


lector was under a duty to issue P receipt. Necessarily ln-
volved in ths question before the department at that time was
also the one we are presently concernedwith, namely, whether
or not the applicationfor the poll tax, having been made by
mail, the tax collector was under a duty to issue the receipt.
          The opinion concludes "the tsxpayerjhaspaid the poll
tax furnished the tax.collector with all the informationrequired,
prior to February 1, and in doing.so, in our opinion, he has done
all that the law requires of him in order to obtain a poll tsx
receipt." ?ieagree with this former opinion insofar as it holds
that a tax collectormay lame a tax receipt following r'ebrunry
1, of any year provided he has received the aaplicstionand
money for the receipt-previousto that date. However, with ths
conclusion thnt'in all instances the applicationmay be made by
mail we are forced to differ.
          Accordingly it is our opinicn that Article 2961 auth-
orizes a tax collector to issue poll tax receipts only upon ap-
plication by the taxpayer in person or by his agent upon written
authority and that Article 2963 authorizes the tax collector to
issue poll tax receipts upon agplicationre-.deby mail provided
the taxpayer in such instance has been usse:sed for the poll tax
and tenders payment therefor at the same time that he pays his.
property tax, with bank check or money order.
                                          Yours very truly
                                    ATTORNhY G-RXRRALOFTTiZAS

                                                  (Signed)
                                     BY
                                                  Hugh Q. Duck
                                                     Assistant
HQR:RS
APFROVZD: November 7, 1939
Gerald C. ?iann (Signed)
~TTO~~;y ,Gziw OF Tu-AS